internal_revenue_service p o box cincinnati oh number release date date date legend x city dear department of the treasury employer_identification_number contact person - id number contact telephone number uil you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 and sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under the sec_4945 procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will award scholarships to high school students with documented learning disabilities for the expenses related to enrollment and attendance at private high schools in the x metropolitan area the scholarship will fund expenses that are described in both internal_revenue_code sec_4945 and sec_4945 expenses under code sec_4945 will include tuition books and school fees to attend a qualified educational_institution under sec_170 expenses under code sec_4945 will generally cover travel_expenses such as mass transportation_expenses to attend the qualified educational_institution to be eligible to receive a scholarship the applicant must be e e diagnosed with a learning disability by a physician learning specialist counselor or other expert currently enrolled or seeking enrollment in a private high school in the x area furthermore you will give preference to applicants demonstrating financial need who could not otherwise attend a private high school applicants must submit a completed application as part of the application applicants must include relevant financial information at least one personal reference and a personal statement describing how receiving the scholarship will further their academic objectives the applications will be reviewed by your selection committee which consists of your directors the committee will base their selection on the severity of the applicant’s learning disability and the applicant's demonstrated efforts to achieve their academic potential as illustrated through the applicant’s personal statement and references the committee will also consider financial need as the scholarship is intended to aid the recipients in gaining access to the resources and assistance available to students through private_schools which the student may be otherwise unable to obtain you will offer at least one but no more than three scholarships each school year in an amount equal to the current tuition at the private high school that the recipient will attend in the following academic year plus travel_expenses associated with the recipient's attendance at the school if necessary generally scholarships will be awarded on a one-time basis however if adequate funds are available you may renew a previously awarded scholarship in place of or in addition to your scholarships to ensure the scholarship funds are used for the purposes intended each recipient will provide the name of the private high school they will be attending prior to the disbursement of funds you may distribute the scholarship funds directly to the school if funds are not distributed directly to the school the scholarship recipient will provide a statement from the school verifying payment was received for tuition fees and or books if the scholarship funds are used for travel_expenses to or from the school the recipient must provide evidence of the cost of such travel furthermore the recipient will be required to submit two reports showing proper school attendance during the academic year if after a proper investigation you determine the scholarship funds were not used for the intended purposes you will seek repayment of such funds from the recipient basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements
